Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2020, 09/17/2020, 10/29/2020, 11/13/2020 and 03/22/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 03/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9034318, 9447406, 9675678, 10046036, 10265387, 10624959, 10653755 and 10729753 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Brooke Sargeant on 03/22/2021.  Claims 1-24 are allowed.

Claim 1.	Insert “human” after the word “isolated” in line 2.
Claim 3.	Replace “an” with “the” in line 1.
Claim 7.	Replace “met-“ with “methionine-” in line 1.
Claim 8.	Insert “human” after the word “isolated” in line 2.
Claim 10.	Replace “an” with “the” in line 1.
Claim 14. 	Replace “met-“ with “methionine-” in line 1.
Claim 15.	Insert “human” after the word “isolated” in line 2.
Claim 17.	Replace “an” with “the” in line 1.
Claim 21.	Replace “met-“ with “methionine-” in line 1.
Claim 22.	Insert “human” after the word “isolated” in line 2.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Krauss et al. (WO 2003/106971, see IDS) teach a method of producing 11 sequential truncation mutants of human cystathionine beta-synthase (CBS) spanning residues 1-70 and 401-551 of SEQ ID NO: 2 (see Figure 2; page 12, 1st paragraph; and claims), the Examiner has found no teaching or suggestion in the prior art directed to a method of treating one or more symptom of liver disease in a subject, the method comprising administering to the subject a composition comprising an isolated C-terminal truncated cystathionine beta synthase (htCBS) mutant polypeptide having a C15S mutation, wherein: the isolated htCBS mutant polypeptide has been PEGylated; the isolated htCBS mutant polypeptide is administered in a dose between about 0.01 and about 10 mg/kg; and wherein the subject has homocystinuria or a pathogenic CBS gene mutation (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/JAE W LEE/
Examiner, Art Unit 1656


	
	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656